DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 10/5/21.

Election/Restrictions
Applicant’s election without traverse of species 9, figs 12a and 12b, claims 26-31 in the reply filed on 10/5/21 is acknowledged.

Claim Objections
Propose amendment to claim 26:
-A lock mechanism comprising:
(a) a frame element extending along one side of an opening;
(b) a panel mounted relative to said opening so as to be displaceable between an open position in which said panel is separated from said frame element to leave said opening open and a closed position in which said panel closes at least part of the opening;
(c) a locking arrangement mounted on said frame and comprising a locking element, said locking arrangement being displaceable between a locked state in which said locking element engages said panel and said frame element in a closed position of said panel, thereby locking said panel against opening, and an unlocked state in which said panel can be opened; and
(450) pivotably mounted on said frame between a non-displaceable position and a displaceable position ;
(e) a push rod (460) pivotally connected to the positive locking mechanism, and 
(f) a stop latch (410) movable between a first position and a second position; 

wherein, when the panel is moved from the open position toward the closed position, the panel is configured to engaged and displace the push rod;
wherein said stop latch is moveable from the first position toward the second positon by the displacement of the push rod, causing displacement of said locking arrangement  to assume a secured state in which force applied to said locking element towards said unlocked state is prevented from displacing said locking arrangement from said locked state to said unlocked state.-.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 requires that “a positive locking mechanism associated with said locking arrangement and deployed so as to be displaced by part of a closing motion of said panel relative to said frame element from said open position to said closed position”. At the instant, the limitation is indefinite. First, what is “a part of the closing motion”, since the part before the panel contacting the projection 452 is “a part of the closing portion” and is not making the claimed function. Correction is required.

Claim 26 requires that “the displacement of the positive locking mechanism cause displacement of the locking mechanism. At the instant, there is no basis for the limitation. As clearly described, the invention comprises a stop latch 410 and a push rod 460. As described, when the positive locking mechanism 450 is displaced or moved by the panel, the positive locking mechanism will displace or move the push rod, so that the push rod moves the stop latch. Displacement of the stop latch will then displace the locking mechanism and secure the locking mechanism in that position. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 19944050 to Hankel.

    PNG
    media_image1.png
    559
    1482
    media_image1.png
    Greyscale

Hankel discloses a lock mechanism that comprises a frame element (12) and a panel (14); a locking arrangement comprising a locking element (52) pivoted about an axis (57); and a positive locking mechanism (54, 62) associated with the locking arrangement and deployed so as to be displaced by part of a closing motion of the panel relative to the frame element from an open position to a closed position.
The displacement of the positive locking mechanism cause displacement of the locking arrangement so that completion of the closing motion of the panel can only occur when the locking arrangement assumes the locked state.

The positive locking mechanism comprises a pivoting member (62), pivotable about a 1st axis (64), deployed to be pivotally displaced by part of the closing motion of the panel relative to the frame element (after being moved to the position in fic 1c, the member 62 automatically moves to engage and lock the locking element 52).
The locking mechanism further comprises an over-center linkage (55) configured to provide the secured state (by moving the locking element).
The axis of rotation of the locking element and the pivoting member (57, 64) are parallel to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 4, 2021